DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The recitation of “wherein each of the PMOS transistor of the second switching device and the NMOS transistor of the third switching device comprises a gate configured to receive the first data signal.” in claim 4 is neither disclosed in the specification nor shown in any of the drawings.
According to Fig. 2, the first switching device is P1 and the second switching is P2; therefore, the PMOS transistor of the second switching device (P2) comprises a gate configured to receive the second data signal, not the first data signal as recited in claim 4.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 arerejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,011,236. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 would have been obvious over the reference claims.
Regarding claims 1 and 3: Claims 1 and 10 of the patent recites a write line circuit comprising: a power supply node configured to carry a power supply voltage level; a reference node configured to carry a reference voltage level: an output node; first and second switching devices coupled in series between the output node and the power supply node; and a third switching device directly coupled to each of the output node and the reference node (claim 1, lines 1-5 and 10-15), wherein the first switching device is configured to selectively couple the output node to the second switching device responsive to a first data signal (claim 1, lines 17-20, the first switching device is on), the second switching device and the inverter are configured to selectively couple the first switching device to the power supply node responsive to a second data signal (claim 1, lines 17-20, the second switching device is on), and the third switching device is configured to selectively couple the output node to the reference node responsive to the first data signal (claim 1, lines 17-20, the third switching device must be on to couple the output node to the reference node, see claim 1 of the patent, lines 14-15).
It would have been obvious to one of ordinary skill in the art to recognize that there is: an inverter comprising an output terminal coupled to a gate of the first
transistor, wherein the inverter is configured to receive the second data signal to perform the function of claim 1.
Regarding claim 2: It would have been obvious to one of ordinary skill in the art to recognize that the first switching device comprises a PMOS transistor and the third switching device comprises an NMOS transistor to form an inverter of claim 4 or claim 14 of the patent and the second switching transistor is a PMOS transistor (claim 15 of the patent).
Regarding claim 4: Claim 1, lines 22-24 and claim 4, lines 2-3 of the patent recite the write line circuit of claim 2, wherein the PMOS of each of the second and third switching devices comprises a gate configured to receive the first data signal.
Regarding claim 5: Claim 13 of the patent recites the write line circuit of claim 1, further comprising a pre-charge circuit comprising: a first PMOS transistor configured to receive a first control signal; and a second PMOS transistor configured to receive a second control signal, wherein the first and second PMOS transistors are coupled in series between the output node and the power supply node.
Regarding claim 6: Claim 1 of the patent recites the write line circuit of claim 1, wherein the output node is coupled to a write line of a memory circuit. It is inherent that the output node of a write line circuit is coupled to a write line.
Regarding claims 7-14: It would have been obvious to one of ordinary skill in the art to use the write line circuits of claims 1-16 of the patent to write data to a memory Circuit.
Regarding claims 15-20. It would have been obvious to one of ordinary skill in the art to use the circuits of claims 1-16 of the patent to perform the method of claims 17-20
or it would have been obvious to one of ordinary skill in the art to recognize that the method of claims 17-20 of the patent includes all the steps of claims 15-20 of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 0156826 B1).
Regarding claim 1: Lee (Fig. 2) discloses a writing circuit (driver for a memory device) comprising: 
a power supply node configured to carry a power supply voltage level (Vcc); 
a reference node configured to carry a reference voltage level (Vss); 
an output node (VOUT); 
first and second switching devices (MP2 and MP1) coupled in series between the output node and the power supply node, wherein a source of the first switching device is directly coupled exclusively to a drain of the second switching device; 
an inverter (10) comprising an output terminal coupled to a gate of the second switching device (MP1); and 
a third switching device (MN1) coupled to each of the output node and the reference node, wherein 
the first switching device (MP2) is configured to selectively couple the output node to the second switching device responsive to a first data signal (VIND), 
the second switching device (MP1) and the inverter (10) are configured to selectively couple the first switching device to the power supply node responsive to a second data signal (VIN), and 
the third switching device (MN1) is configured to selectively couple the output node to the reference node responsive to the first data signal (VIND).
	Lee does not disclose the third switching device directly coupled to the reference node. It would have been an obvious matter of design choice to directly couple the third switching device to the reference node since Applicant has not disclosed that the direct coupling of the switching device to the reference node solves any stated problem and it appears that the drive would perform well with the structure of Lee.
	The output VOUT is high when MP1 and MP2 are ON and MN2 is OFF and MN1 is OFF (no connection between the output node and ground); and the output VOUT is low when MN1 and MN2 are ON and MP1 and MP2 are OFF. Clearly, MN2 is optional.
Regarding claim 2: Lee (Fig. 2) discloses the write line circuit of claim 1, wherein each of the first and second switching devices comprises a PMOS transistor, and the third switching device comprises an NMOS transistor. 
Regarding claim 3: Lee discloses the write line circuit of claim 2, wherein the inverter is configured to receive the second data signal (VIN). 
Regarding claim 4: Lee discloses the write line circuit of claim 2, wherein each of the PMOS transistor of the second switching device and the NMOS transistor of the third switching device comprises a gate configured to receive the first data signal.
	For the purpose of examination the Examiner considers the PMOS transistor in claim 4 as the first switching device as shown in Fig. 2. 
Regarding claim 6: Lee discloses the write line circuit of claim 1, wherein the output node is coupled to a write line (VOUT is from input data signals VIN and VIND; therefore the line VOUT is considered a write line) of a memory circuit.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Bui et al. (US 8,619,482, hereinafter “Bui”).
The only difference between claim 5 and Lee is the recitation of a precharge circuit comprising: a first PMOS transistor configured to receive a first control signal; and a second PMOS transistor configured to receive a second control signal, wherein the first and second PMOS transistors are coupled in series between the output node and the power supply node. However, Bui discloses the use of a first PMOS transistor PBO and a second PMOS transistor PCO coupled in series between the output node and the power supply node to precharge the output line (Fig. 4). It would have been obvious to one of ordinary skill in the art to use a first PMOS transistor and a second PMOS transistor coupled in series between the output node and the power supply node to precharge the output line in a memory device.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/           Primary Examiner, Art Unit 2827